Per Curiam,
Letters of administration on the estate of Charles A. Blessing, deceased, were issued to the appellant by the register of wills of Philadelphia County, on the ground that his “family or principal residence” at the time of his death was in that county. On appeal to the orphans’ court this was reversed, the conclusion of the hearing judge, approved by the court in banc, being that Glen-side, in Montgomery County, was not only the family or principal residence of the deceased, but his only residence. We have reviewed the testimony submitted to the court below and are of opinion that the conclusion reached by it was inevitable. Reference to the testimony in detail is not called for. It is sufficient to say that members of the family of the decedent testified that the house he owned in Philadelphia, and which the appellant claims was his family or principal residence, had been boarded up for many years and that during the last *382ten years of his life he and his family had never lived in it.
Appeal dismissed at appellant’s costs.